EXHIBIT 10.36

TENTH AMENDMENT TO LEASE

 

1. PARTIES

 

  1.1 THIS AGREEMENT made the         10              day of              March
            , 2011 is between MACK-CALI REALTY, L.P. (“Lessor”) whose address is
c/o Mack-Cali Realty Corporation, 343 Thornall Street, Edison, New Jersey 08837
and MOVADO GROUP, INC. (“Lessee”), whose address is Mack Centre II, One Mack
Drive, Paramus, New Jersey and whose mailing address is 650 From Road, Ste. 375,
Paramus, NJ 07652-3556.

 

2. STATEMENT OF FACTS

 

  2.1

Lessor and Lessee entered into a Lease dated December 21, 2000, as amended by
First Amendment to Lease dated December 21, 2000, Second Amendment to Lease
dated July 26, 2001, Third Amendment to Lease dated November 6, 2001, Fourth
Amendment to Lease dated March 15, 2002, Fifth Amendment to Lease dated
October 20, 2003, Sixth Amendment to Lease dated August 2, 2005, Seventh
Amendment to Lease dated February 4, 2008, letter agreement dated February 14,
2008, Eighth Amendment to Lease dated August 18, 2008, and a Ninth Amendment to
Lease dated November 25, 2008 (hereinafter collectively, the “Lease”) covering
90,050 gross rentable square feet on the third (3rd) and fourth (4th) floors
(“Premises”) in the building located at Mack Centre II, One Mack Drive, Paramus,
New Jersey (“Building”); and

 

  2.2 The Expiration Date of the Lease is June 30, 2013; and

 

  2.3 The parties desire to extend the Term of the Lease for a period of five
(5) years to commence on July 1, 2013; and

 

  2.4 The parties desire to amend certain terms of the Lease as set forth below.

 

3. AGREEMENT

NOW, THEREFORE, in consideration of the terms, covenants and conditions
hereinafter set forth, Lessor and Lessee agree as follows:

 

  3.1 The above recitals are incorporated herein by reference.

 

  3.2 All capitalized and non-capitalized terms used in this Agreement which are
not separately defined herein but are defined in the Lease shall have the
meaning given to any such term in the Lease.

 

  3.3 The Term of the Lease shall be extended for a five (5) year period
commencing on July 1, 2013 and expiring at 11:59 p.m. on June 30, 2018
(“Extension Term”). The Expiration Date shall be, and the Term shall end on,
June 30, 2018 and Paragraphs 9 and 17 of the Preamble to the Lease shall be
deemed amended accordingly.

 

  3.4 Lessor hereby leases to Lessee and Lessee hereby hires from Lessor the
Premises in its “AS-IS” condition for the Extension Term, as defined herein,
under the terms and conditions set forth in the Lease as amended by this
Agreement. Lessor shall have no obligation to perform any tenant improvement
work in the Premises.

 

  3.5 Lessee, at its sole cost and expense, shall perform improvement work to
the Premises in accordance with Exhibit A attached hereto and made a part
hereof. Notwithstanding anything herein or in the Lease (including, without
limitation, Paragraph 3.8 of the Fifth Amendment to Lease) to the contrary,
Lessor shall provide Lessee with a tenant improvement allowance no earlier than
January 15, 2012 of ONE MILLION THREE HUNDRED FIFTY THOUSAND SEVEN HUNDRED FIFTY
AND 00/100 DOLLARS ($1,350,750.00) (“Lessor’s Construction Allowance”). Lessor’s
Construction Allowance shall be paid to Lessee pursuant to Exhibit A.



--------------------------------------------------------------------------------

  3.6 Commencing on July 1, 2013, the following shall be effective:

 

  a. The Fixed Basic Rent applicable to the Premises shall be as follows and
Paragraph 10 of the Preamble shall be deemed amended accordingly:

 

Period

   Yearly Rate      Monthly
Installment      Annual Rate Per
Rentable Sq. Ft.  

July 1, 2013 – June 30, 2015

   $ 2,071,150.00       $ 172,595.83       $ 23.00   

July 1, 2015 – June 30, 2016

   $ 2,161,200.00       $ 180,100.00       $ 24.00   

July 1, 2016 – June 30, 2018

   $ 2,251,250.00       $ 187,604.16       $ 25.00   

 

  b. Lessee shall pay Lessor, as Additional Rent, Lessee’s Percentage applicable
to the Premises of the increased cost to Lessor for each of the categories set
forth in Article 23 Additional Rent of the Lease over the Base Period Costs set
forth below. The last sentence of Paragraph 2 of the Preamble to the Lease is
hereby deleted in its entirety and Lessee shall not be entitled to any abatement
of Additional Rent provided in the Lease.

 

  c. The Base Period Costs shall remain unchanged through June 30, 2013. As of
July 1, 2013, the Base Period Costs applicable to the Premises shall be as
follows and Paragraph 2 of the Preamble to the Lease shall be deemed amended
accordingly:

(A) Base Operating Costs: Those Operating Costs incurred for the Building and
Office Building Area during the Calendar Year 2013.

(B) Base Real Estate Taxes: Those Real Estate Taxes incurred for the Building
and Office Building Area during Calendar Year 2013.

 

  (C) Base Utility and Energy Costs: Those Utility and Energy Costs incurred for
the Building and Office Building Area during Calendar Year 2013.

 

  d. Lessee shall continue to pay the cost of electricity pursuant to Article 22
Building Standard Office Electrical Service of the Lease.

 

  3.7 Notwithstanding the foregoing, provided that the Lease is in full force
and effect and Lessee is not in default of any of its obligations hereunder
beyond any applicable cure period after notice, Lessee shall receive a monthly
credit against Lessee’s obligation to pay the Monthly Installments of Fixed
Basic Rent in the amount of TWENTY-NINE THOUSAND ONE HUNDRED SIXTY-SIX AND
67/100 DOLLARS ($29,166.67) for a period commencing on March 1, 2011 through and
including June 30, 2013.

 

  3.8 Effective July 1, 2013, the Base Rate under Article 51 of the Lease shall
be the average of the utility rates (including fuel and electric) in effect
(including surcharges and/or adjustments) and other component costs of providing
such service during Calendar Year 2013.

 

  3.9 Section 3.8 of the Fifth Amendment to Lease, and Section 3.8 of the Sixth
Amendment to Lease shall be deleted in their entirety.

 

  3.10 Lessee shall continue to have the option to renew the Lease pursuant to
Rider A (Option to Extend) of the Lease, mutatis mutandis; provided, however,
Paragraph (c) of Rider A (Option to Extend) is hereby amended to read in its
entirety as follows:

“If Lessee exercises its option for the Extension Term, the Fixed Basic Rent
during the Extension Term shall be ninety percent (90%) of the fair market rent
for the Premises, as hereinafter defined”.

 

2



--------------------------------------------------------------------------------

  3.11 Lessee shall continue to have the right of first offer pursuant to Rider
B (Right of First Offer) of the Lease; provided, however, the first sentence of
Rider B (Right of First Offer) is hereby amended to read in its entirety as
follows:

“Subject to the provisions of this Rider B, Lessee shall have the option to
lease from Lessor any space located on the 2nd, 3rd and 4th floors in the
Building (“Additional Space”) at the expiration of the existing space lease(s)
for such Additional Space (or after initial leasing if such Additional Space is
currently vacant), subject to the existing rights of any other current tenant(s)
(or its (their) successor(s) in interest) to with respect to such Additional
Space”.

 

  3.12 Paragraph 14 of the Preamble to the Lease is hereby amended to read in
its entirety as follows:

“PARKING SPACES shall mean a total of two hundred twenty nine (229) spaces, of
which forty-nine (49) spaces shall be assigned (24 in front of the Building and
25 in the rear) and marked as set forth on Exhibit A-1 and one hundred eighty
(180) of which shall be unassigned”.

Exhibit A-1 shall be as attached to this Agreement.

 

  3.13 The letter agreement dated February 14, 2008 is hereby deemed null and
void in its entirety.

 

  3.14 This Agreement is expressly conditioned upon Lessor receiving the written
consent and approval of Lessor’s mortgagee to its terms and provisions (subject
to no condition that is objectionable to Lessor, in its sole discretion) not
later than thirty (30) days after its execution by Lessee, and delivery to
Lessor. Should said consent not be received within the aforesaid time period
(the “Mortgagee Consent Period”), the parties shall make a good faith effort to
restructure the terms of this Agreement to address the mortgagee’s concerns. If
the parties fail to so restructure this Agreement within thirty (30) days after
the expiration of the Mortgagee Consent Period, then Lessor or Lessee may, at
either party’s option, cancel this Agreement and thereafter the parties shall
have no further obligations to each other with respect to this Agreement and the
Lease shall otherwise remain in full force and effect.

 

  3.15 Each of Lessor and Lessee represent and warrant to the other that no
broker brought about this transaction, other than Cresa Partners, and each
agrees to indemnify and hold the other harmless from any and all claims of any
other broker claiming to have dealt with such party, arising out of or in
connection with negotiations of, or entering into of, this Agreement.

 

  3.16 Except as expressly amended herein, the Lease shall remain in full force
and effect as if the same had been set forth in full herein, and Lessor and
Lessee hereby ratify and confirm all of the terms and conditions thereof.

 

  3.17 This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns.

 

  3.18 Each party agrees that it will not raise or assert as a defense to any
obligation under the Lease or this Agreement or make any claim that the Lease or
this Agreement is invalid or unenforceable due to any failure of this document
to comply with ministerial requirements including, but not limited to,
requirements for corporate seals, attestations, witnesses, notarizations, or
other similar requirements, and each party hereby waives the right to assert any
such defense or make any claim of invalidity or unenforceability due to any of
the foregoing.

IN WITNESS WHEREOF, Lessor and Lessee have hereunto set their hands and seals
the date and year first above written, and acknowledge one to the other that
they possess the requisite authority to enter into this transaction and to sign
this Agreement.

 

LESSOR

   

LESSEE

MACK-CALI REALTY, L.P.

   

MOVADO GROUP, INC.

By:

 

Mack-Cali Realty Corporation,

       

its general partner

     

By:

 

/s/ Mitchell E. Hersh

   

By:

 

/s/ Timothy F. Michno

 

Mitchell E. Hersh

     

Name: Timothy F. Michno

 

President and Chief Executive Officer

     

Title: General Counsel

 

3



--------------------------------------------------------------------------------

EXHIBIT A

LESSEE’S WORK AND ALTERATIONS

Lessee may make the alterations required for Lessee’s use of the Premises
(hereinafter the “Work”) subject to the following:

 

  a. Lessee, at its sole cost and expense, shall prepare and submit to Lessor,
for Lessor’s and governmental approval, the following descriptive information,
detailed architectural and engineering drawings and specifications (hereinafter
the “Plans”) for the Work. The Plans shall be as complete and finished as
required to completely describe the Work and shall include, but not be limited
to, the following:

 

  i. Demolition Plans depicting all existing conditions to be removed, abandoned
or cut patched.

 

  ii. Architectural floor plans depicting partition locations and types; door
location, size, and hardware types.

 

  iii. Structural plans, if required, depicting new structural components and
their connections to existing elements.

 

  iv. Electrical plans depicting any new and existing electrical wiring,
devices, fixtures and equipment.

 

  v. Mechanical plans depicting any new plumbing, piping, heating, ventilating,
air conditioning equipment, and duct work and its connections to existing
elements.

 

  vi. Life Safety System plans depicting all new or altered alarm system
fixtures, devices, detectors and wiring within the Premises and their connection
to existing systems.

 

  vii. Coordinated reflected ceiling plan showing ceiling systems and materials
and all of the above items and their proximity to one another.

 

  viii. Finish plans showing locations and types of all interior finishes with a
schedule of all proposed materials and manufacturers.

The Plans shall provide for all systems and construction components complying
with the requirements of all governmental authorities and insurance bodies
having jurisdiction over the Building.

 

  b. The Plans for the Work are subject to Lessor’s prior written approval which
shall not be unreasonably withheld, provided, however, that Lessor may in any
event disapprove the Plans if they are incomplete, inadequate or inconsistent
with the terms of the Lease or with the quality and architecture of the
Building. Lessor agrees to approve or disapprove the Plans within three
(3) business days of receipt of same (the “Lessor’s Approval Period”) and if not
disapproved within Lessor’s Approval Period and after one (1) business day’s
notice from Lessee notifying Lessor of such failure to disapprove then the plans
shall be deemed approved. If Lessor disapproves the Plans or any portion
thereof, Lessor shall promptly notify Lessee thereof and of the revisions which
Lessor reasonably requires in order to obtain Lessor’s approval Lessee shall, at
its sole cost and expense, submit the Plans, in such form as may be necessary,
with the appropriate governmental agencies for obtaining required permits and
certificates. Any changes required by any governmental agency affecting the Work
or the Plans shall be complied with by Lessee in completing said Work at
Lessee’s sole cost and expense. Lessee shall submit completed Plans to Lessor
simultaneously with Lessee’s submission of said plans to the local building
department.

 

2. Lessor shall permit Lessee to solicit competitive pricing and select its own
general and/or individual subcontractors to perform the Work in its sole cost
subject to the following:

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

  a. All general contractors shall be subject to Lessor’s prior written
approval, which shall not be unreasonably withheld.

 

  b. Intentionally omitted.

 

  c. Lessee shall be permitted to use the same team of architects and
contractors who built Lessee’s current office space on the third floor of the
Building.

 

  d. Lessee shall use the Base Building Sub-Contractors and their respective
trades are set forth in Paragraph 6 below, provided that such Base Building
Sub-Contractors charge reasonably competitive market rates.

 

  e. Lessee notifies Lessor in writing of Lessee’s selection of general and
subcontractors.

 

  f. All costs associated with the biding process soliciting competitive pricing
will be at the sole cost and expense of the Lessee.

 

3. Intentionally omitted.

 

4. If Lessee elects to engage another general contractor, or individual
sub-contractors, Lessee shall, at its sole cost and expense, complete the Work.
Lessee shall complete such Work through its own contractors in accordance with
the following terms and conditions:

 

  a. Lessee’s workmen and mechanics shall work in harmony and not interfere with
the labor employed by Lessor, Lessor’s mechanics or contractors or by any other
Lessee or their mechanic or contractors, if any. If at any time Lessee and/or
its contractors cause disharmony or interference with the operation of the
Building, Lessor shall give forty-eight (48) hours written notice to Lessee and
Lessee shall promptly resolve any dispute so that the tenor of the construction
process and the operation of the Building is returned to that which existed
prior to Lessor’s notice. Such entry by Lessee’s contractors shall be deemed
controlled by all of the terms, covenants, provisions and conditions of the
Lease.

 

  b. Prior to the commencement of the Work, Lessee shall provide Lessor with
evidence of Lessee’s contractors and sub-contractors carrying such worker’s
compensation, general liability, personal and property insurance required by law
and in amounts no less than the amounts set forth in Paragraph 8 herein. Lessor
shall not be liable in any way for any injury, loss or damage which may occur to
any portion of the Work, Lessee’s decorations, or installments so made, the same
being solely at Lessee’s risk.

 

  c. All proposed Building System work, including the preparation of the plans
and specifications identified herein, shall be approved by Lessor’s engineers
(the “Engineering Review”), and the reasonable cost thereof shall be Lessee’s
responsibility.

 

  d. Lessor shall afford Lessee and its contractors the opportunity to use the
Building facilities in order to enable Lessee and its contractors to perform the
Work, provided however, that Lessee and its contractors shall remain responsible
for the scheduling and transportation of materials and equipment used in the
performance of such work. Lessee shall give Lessor adequate prior notice with
regard to the scheduling and transportation of materials in and out of the
Building. Lessor shall furnish, at Lessor’s expense, water, electricity, heat
and ventilation during the performance of the Work during regular construction
trade hours of 8:00 a.m. to 5:00 p.m., Monday through Friday, exclusive of trade
holidays. Scavenger service shall be provided by Lessor at Lessee’s expense.

 

  e. If Lessor has reasonable basis to claim that the plans or work to be
installed or installed by Lessee and its sub-contractors is deficient or may
cause harm to the Premises, Building or other tenants of the Building or is
otherwise inconsistent with the terms of the Lease and further provided Lessor
does not have the required in-house expertise to review or inspect such work
then Lessor may require inspections to be made by Lessor’s Base Building
Sub-Contractors and Lessee shall reimburse Lessor for those actual out of pocket
expenses (the “Inspection Fees”).

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

  f. Lessee shall be responsible for all cleaning and removal of debris
necessitated by the performance of the Work. If Lessee fails to provide such
cleaning and removal, the same may be performed by Lessor on Lessee’s behalf
(except if the debris is only located within the Premises, Lessor shall give
Lessee three (3) days notice prior to performing such work) and Lessee will pay
Lessor an amount equal to the contractor’s charge therefore.

 

  g. Neither the outside appearance nor the strength of the Building or of any
of its structural parts shall be affected by the Work.

 

  h. The proper functioning of any of the Building Systems shall not be
adversely affected or the usage of such systems by Lessee shall not be
materially increased above the projected usage of such systems indicated by the
current plans and specifications of the Building.

 

  i. Lessee and its general and sub-contractors shall be bound by and observe
all of the conditions and covenants contained in the Lease and this Exhibit A.

 

  j. Lessor shall designate a “Project Manager” as its representative in the
Building who shall be responsible for coordination and supervision of the Work
as it pertains to the daily operation of the Building. The Project Manager and
his subordinates shall be granted access to the Premises at all times during the
construction period.

 

5. Any part of the Work other than Lessee’s trade fixtures and equipment within
the Premises shall become the property of the Lessor upon installation.
Furthermore, with respect to any material and installation which is part of the
Work, pursuant to Article 5 of the Lease, Lessee shall not be entitled to remove
(unless replaced with equivalent property), pledge or sell same unless otherwise
agreed to in writing by Lessor and Lessee. No refund, credit, or removal of said
items shall be permitted at the termination of the Lease. Items installed that
are not integrated in any such way with other common building materials do not
fall under this provision (Example: shelving, furniture, trade fixtures
equipment).

 

6. Upon Lessee’s request (but no earlier than January 15, 2012) and a written
statement from Lessee that the Work has been completed, Lessor shall pay Lessee
Lessor’s Construction Allowance. If applicable and if required by the nature of
the Work, Lessee shall provide the following to Lessor:

 

  a. Copy of the Certificate of Occupancy (temporary and permanent) issued by
the local construction official;

 

  b. AIA Document G704, Certificate of substantial completion issued and signed
by Lessee’s Architect;

 

  c. Release of Lien statements from the general and all sub-contractors
associated with the Work; and

 

  d. A set of reproducible drawings of the Plans and a “CAD” file (in .DWG or
.DXF format) of the “As-Built” Plans.

 

7. The Base Building Sub-Contractors are:

Fire Sprinkler Contractor

“To be provided by Lessor upon request from Lessee.”

Electrical Contractor

“To be provided by Lessor upon request from Lessee.”

Plumbing Contractor

“To be provided by Lessor upon request from Lessee.”

HVAC Contractor

“To be provided by Lessor upon request from Lessee.”

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

8. Lessee’s Contractor’s Insurance:

 

  a. The Lessee shall require any and all contractors of the Lessee performing
work on or about the Premises to obtain and/or maintain specific insurance
coverage for events which could occur while operations are being performed and
which could occur after the completion of the work. The insurance coverage of
the contractor shall be at least equal to the coverage required by Article 30 of
the Lease and the contractor shall name Lessor and, if requested, Mortgagee as
additional insureds on all policies of liability insurance.

 

  b. The contractor shall purchase and maintain such insurance as will protect
itself and Lessor and Lessee from claims set forth below which may arise out of
or result from its operations under the contract and after contract completion
with Lessee, whether such operations are performed by the contractor or by any
subcontractor or by anyone directly or indirectly employed by any of them or by
anyone for whose acts any of them may be liable. The insurance coverage shall
include but not be limited to protection for:

 

  i. Claims under Workers or Workmens Compensation, Disability Benefits, and
other Employee Benefit Acts;

 

  ii. Claims for damages because of bodily injury, occupational sickness,
disease or death of its employees;

 

  iii. Claims for damages because of bodily injury, sickness, disease, or death
of any person other than its employees;

 

  iv. Claims for damages insured by the usual personal injury liability
coverages which are sustained by (i) any person as a result of an offense
directly or indirectly related to the employment of such person by the
contractor, or (ii) by any other person;

 

  v. Claims for damages, other than to the work itself, because of injury to or
destruction of tangible property, including loss of use resulting therefrom;

 

  vi. Claims for damages because of bodily injury or death of any person and/or
property damage arising out of the ownership, maintenance, or use of any motor
vehicle; and

 

  vii. Claims which include the foregoing, but not limited thereto, which may
occur while operations are being performed and claims which may occur after
operations are completed.

 

  c. Lessee shall secure evidence of Lessee’s contractor’s insurance coverage
adequate to protect Lessor and Lessee.

 

  d. The contract between the Lessee and its contractor shall require that the
Lessee’s contractor hold the Lessor harmless in a form and manner equal to the
indemnity agreement in Article 33, “Indemnification” of the Lease agreement.

 

  e. Lessee shall cause to be executed a waiver of all subrogation rights their
contractors have or may have against Lessor and any Mortgagee involved in the
Premises in any way, for damages caused by fire or other perils so insured.

-END-

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

LOGO [g171422g99s83.jpg]

 

Exhibit A-1 – Page 1